DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed December 22, 2020, which amends claims 1, 30, 50, 51, and 56, cancels claim 61, and adds claims 62-64. Claims 1, 2, 8, 9, 15-18, 23, 26, 28-30, 32-34, 36-38, 40, 41, 43-46, 50-53, 56, 58-60, and 62-64 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed December 22, 2020, caused the withdrawal of the rejection of claims 1, 2, 8, 9, 15-18, 23, 26, 28, 29, 32-34, 36, 37, 40, 41, 43, 44, 50, 56, 58, 59, and 61 under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2013/0313538) in view of Kato (US 2012/0146014) (hereafter “Kato”) and Kato et al. (US 2015/0287921) as set forth in the Office action mailed October 7, 2020.
Applicant’s amendment of the claims, filed December 22, 2020, caused the withdrawal of the rejection of claims 1, 2, 8, 9, 15-18, 23, 26, 28-30, 32-34, 36-38, 40, 41, 43-46, 50, 51, 56, 48, 59, and 61 under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2013/0056165) in view of Kato (US 2012/0146014) (hereafter “Kato”) and Kato et al. (US 2015/0287921) as set forth in the Office action mailed October 7, 2020.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 8, 9, 15-18, 23, 26, 28-30, 32-34, 36-38, 40, 41, 43-46, 50, 51, 56, 58, 59, and 61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 9, 15-18, 23, 26, 28-30, 32-34, 36-38, 40, 41, 43-46, 50, 51, 56, 58, 59, 61, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over .
Regarding claims 1, 2, 8, 9, 15-18, 23, 26, 28-30, 32-34, 36-38, 40, 41, 43-46, 50, 51, 56, 58, 59, 61, and 62, Kawamura 2012 teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0195]-[0204]). Kawamura 2012 teaches the hole transporting layer is composed of an arylamine (paragraph [0195]). Kawamura 2012 teaches the light emitting layer is composed of an anthracene host material and a blue fluorescent dopant (paragraph [0195]). Kawamura 2012 teaches the host material can have the following structure, 
    PNG
    media_image1.png
    149
    226
    media_image1.png
    Greyscale
.
Kawamura 2012 does not teach where the hole transporting layer meets the applicant’s claimed invention and where there is a second hole transporting layer between the light emitting layer and the hole transporting layer.
Mujica-Fernaud teaches a similar electroluminescent device comprising an anthracene host material and a blue fluorescent dopant (paragraph [0196]-[0202]). Mujica-Fernaud teaches the following compounds can be used in the hole transporting 
    PNG
    media_image2.png
    160
    207
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    178
    220
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    214
    219
    media_image4.png
    Greyscale
  are a few examples (paragraphs [0110] and [0177]). Mujica-Fernaud teaches that when these compounds are used as hole transporting materials compared to common hole transporting materials, such as NBP, improved lifetime (paragraphs [0196]-[0202], Tables 1-4).
Kato 2015 teaches that one can increase the lifetime of an electroluminescent device by adding a second hole transporting layer between the hole transporting layer and the light emitting layer (paragraphs [0228]-[0232], Table 1). Kato 2015 teaches that 
    PNG
    media_image5.png
    230
    300
    media_image5.png
    Greyscale
 (paragraph [0230]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kawamura 2013 so the hole transporting layer was changed to 
    PNG
    media_image2.png
    160
    207
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    178
    220
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    214
    219
    media_image4.png
    Greyscale
   as taught by Mujica-Fernaud. The motivation would have been to improve the lifetime of the device.  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Kawamura 2013, so a second hole transporting layer, composed of 
    PNG
    media_image5.png
    230
    300
    media_image5.png
    Greyscale
, was placed between the light emitting layer and the hole transporting layer as taught by Kato 2015. The motivation would have been to improve the lifetime of the device.

Allowable Subject Matter
Claims 52 and 53 are allowed.
Claims 63 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or make obvious the applicant’s claimed hole transporting materials. The closest prior art Kato (US 2012/0146014) (hereafter “Kato”), teaches the following compounds can be used in the hole transporting layer of the 
    PNG
    media_image6.png
    246
    326
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    322
    419
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    286
    302
    media_image8.png
    Greyscale
,  
    PNG
    media_image9.png
    259
    399
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    246
    362
    media_image10.png
    Greyscale
 are a few examples (paragraphs [0100], [0214], and [0303]). Kato nor the prior art fails to teach or make obvious the applicant’s claimed hole transporting compounds; therefore, claims 52, 53, 63 and 64 comprise allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mun et al. (WO 2015/041428) teaches the following hole transporting compounds, 
    PNG
    media_image11.png
    130
    120
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    126
    109
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    162
    102
    media_image13.png
    Greyscale
, and 
    PNG
    media_image14.png
    161
    98
    media_image14.png
    Greyscale
 are a few examples (paragraphs [0101]-[0105]).
Kim et al. (US 2014/0374722) teaches the following hole transporting compounds, 
    PNG
    media_image15.png
    198
    242
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    180
    249
    media_image16.png
    Greyscale
,  and 
    PNG
    media_image17.png
    167
    241
    media_image17.png
    Greyscale
 are a few examples (paragraph [0073]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.